Citation Nr: 0802738	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected schizophrenia prior to April 19, 1995.   


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 until 
February 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

In October 1981, the veteran submitted an initial claim of 
entitlement to service connection for depression.  A December 
1981 RO rating decision denied the veteran's claim.  The 
veteran did not appeal. 

In June 1999, the RO received the veteran's claim of clear 
and unmistakable error (CUE) in the December 22, 1981 rating 
decision which denied the veteran's initial claim of 
entitlement to service connection for depression.  A December 
1999 rating decision denied the veteran's claim.  The veteran 
appealed.  In a February 2002 decision, the Board denied the 
veteran's claim.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In a June 
2003 Order, the Court remand the issue to the Board for 
further consideration of the CUE claim.  

In a January 2004 decision, the Board found that the December 
22, 1981 rating decision which denied the veteran's claim of 
entitlement to service connection for depression was clearly 
and unmistakably erroneous to the extent that it denied 
service connection for a psychiatric disability.  In a 
February 2004 rating decision which implemented the Board's 
January 2004 decision, the RO assigned a February 28, 1981 
effective date for service connection for a psychiatric 
disability [currently diagnosed as  schizophrenia, 
depression].  An initial rating of 10 percent was assigned 
from that date, with a 100 percent disability rating assigned 
effective April 19, 1995.  The veteran disagreed with the 
initially assigned disability rating of 
10 percent.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal in September 
2005.

Clarification of the issue on appeal

The Board notes that after the February 2004 RO rating 
decision but before the issuance of the statement of the case 
(SOC) in August 2005, the veteran through counsel advanced 
two separate issues: entitlement to a disability evaluation 
in excess of the currently assigned 10 percent rating from 
February 28, 1981; and entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU) prior to the assignment of the 100 percent 
rating on April 19, 1995.  See August 4, 2004 and December 8, 
2004 letters from the veteran's attorney to the RO, the 
former constituting a notice of disagreement as to the 
February 2004 RO decision.  Those two issues were adjudicated 
by the RO in the August 19, 2005 (SOC).  

However, the veteran through counsel filed a substantive 
appeal only as to the initially assigned disability rating 
and not as to the denial of TDIU.  See a letter from 
veteran's counsel dated September 22, 2005 to the RO.   TDIU 
was not mentioned in that letter, nor was it mentioned in a 
December 21, 2005 letter to the Board.  Rather, counsel for 
the veteran argued that the 100 percent rating should be 
assigned earlier than April 19, 1995.

As the very able counsel for the veteran well knows, there is 
a distinction between a 100 percent rating and TDIU.  Cf. 
Herlehy v. Principi, 15 Vet. App. 33 (2001)]; Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  Since the veteran and 
his attorney have not brought up the matter of TDIU since the 
issuance of the SOC, no substantive appeal has been filed as 
to that issue.  The only conclusion that the Board can reach 
is that the TDIU issue has been dropped by the veteran. TDIU 
will be discussed no further herein.

In his September 2005 and December 2005 letters to the RO and 
the Board respectively, the veteran's attorney listed two 
issues: entitlement to a disability rating in excess of the 
currently assigned 10 percent from February 28, 1981 forward; 
and the assignment of a 100 percent rating from April 19, 
1995 backward.  This amounts to the same thing: the veteran 
is seeking the highest possible disability rating at the 
earliest possible date.  The Board will therefore address the 
veteran's claim(s) as a singe issue, as stated on the first 
page of this decision.

Although the veteran's attorney has asserted that the 
assignment of a 100 percent disability rating prior to April 
19, 1995 is an earlier effective date claim, this is in fact 
an appeal as to the initially assigned rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999) is applicable here.  The Board 
will therefore address this issue as one involving the 
assignment of staged ratings per Fenderson.
   
Issues not on appeal

The December 1981 rating decision also denied the veteran's 
claims of entitlement to service connection of ulcers, 
spastic colitis and bruxism.  In May 1999 the veteran filed a 
claim of CUE regarding the denials as to these issues.  In a 
January 2004 decision the Board denied the claim finding that 
there was no CUE in the RO's December 1981 denial of service 
connection of ulcers, spastic colitis and bruxism.  To the 
Board's knowledge, the veteran did not appeal the January 
2004 Board decision.  Accordingly, the January 2004 Board 
decision is final and the issues of CUE in the December 1981 
denial of service connection of ulcers, spastic colitis and 
bruxism are no longer before the Board.  

Representation

In October 2007, the veteran was advised that evidence in his 
file indicated that he had elected as representative an 
attorney other than the listed attorney of record, Kenneth M. 
Carpenter.  However, the Board has determined that this 
notice was sent to the veteran in error.  The information 
concerning the other attorney has been removed from the 
veteran's claims file and was associated with the file to 
which it rightfully pertains.  The Board wishes to assure the 
veteran and his attorney that at no time was any information 
regarding this veteran made available to the other attorney.  




FINDINGS OF FACT

1.  The veteran has been granted service connection for a 
psychiatric disability effective February 28, 1981, the day 
after he separated from military service.  

2.  In October 1981, the veteran's service-connected 
disability manifested as a diagnosis of depression with a 
suicide attempt.  

3.  No contemporaneous treatment evidence exists concerning 
the veteran's psychiatric condition between October 1981 and 
June 1994.  
  
4.  Effective June 30, 1994, the veteran was determined to be 
disabled for Social Security disability purposes.  His 
service-connected psychiatric disability manifested as 
limited social functioning, anxiety and depression with mild 
to moderate symptomatology.  

5.  On December 14, 1994, the veteran returned to active 
mental health treatment.  Objective testing undertaken 
incident to that process showed that the veteran's service-
connected disability included severe symptoms.  Symptoms of 
auditory and visual hallucinations, suicidal ideation, 
homicidal ideation, feelings of hopelessness, poor 
relationship skills and the inability to maintain employment, 
that is to say a complete breakdown of skills in all aspects 
of the veteran's life were noted.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating and no 
higher have been met from December 1981 until June 30, 1994.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§  4.132, Diagnostic Code 9207 (1994); Fenderson v. West, 12 
Vet. App. 119 (1999). 

2.  The criteria for a 70 percent disability rating and no 
higher have been met from  June 30, 1994 until December 14, 
1994.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.132, 
Diagnostic Code 9207 (1995); Fenderson v. West, 12 Vet. App. 
119 (1999).

3.  The criteria for a 100 percent disability rating is met 
effective December 14, 1994.    38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.132, Diagnostic Code 9207 (1995); 38 
C.F.R. 4.130, Diagnostic Code 9434 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a disability rating in excess of the 
currently assigned 10 percent from February 28, 1981, the day 
after he left military service, to April 19, 1995, the date a 
100 percent rating was assigned by the RO.  He specifically 
contends that the 100 percent rating should be made effective 
as of the date of service connection, February 28, 1981.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of this claim in a letter dated May 
19, 2005.  The letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

In the May 2005 letter the veteran was specifically notified  
to send or describe any additional evidence which he thought 
would support his claim.  The veteran was specifically 
advised that "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us.   This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  Moreover, the May 2005 
letter specifically advised the veteran that VA was seeking 
evidence of the veteran's condition for the period between 
1981 and April 19, 1995 so that the claimed increased 
disability rating may be assigned.  

The veteran's attorney asserted in his August 2004 
correspondence that VA has failed to obtain evidence related 
to the veteran's condition during this period.  However, in 
the nearly three years since the veteran and his attorney 
received the May 2005 letter requesting this evidence or a 
description of this evidence, the veteran and his attorney 
have failed to identify any such additional sources of 
evidence.  The Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Because the veteran and his 
attorney were specifically notified of the evidence needed to 
support the claim, and none was identified or provided to VA, 
the Board can only conclude that either such evidence does 
not exist or they have elected not to send or describe it to 
VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1) [veteran status]; (2) [current 
existence of disability] and (3) [relationship of such 
disability to service] are not at issue. 

Moreover, elements (4) and (5), degree of disability and 
effective date, the veteran received appropriate notice as to 
those elements in the May 2005 letter.    

Review of the record reveals that this is an appeal as to an 
initially assigned disability rating.  Accordingly, VCAA 
notice as to degree of disability and effective date were not 
provide until after the initial adjudication of the veteran's 
claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  The Board has 
also considered the argument of the veteran's attorney to the 
effect that the initial adjudication of the veteran's claim 
in the February 2004 rating decision was therefore 
"premature."  

In the instant case, the veteran was provided with specific 
VCAA notice tailored to the issue on appeal via the May 2005 
VCAA letter.  His claim was then readjudicated in an August 
2005 Statement of the Case (SOC), after he was provided with 
the opportunity to submit evidence and argument in support of 
his claim and to respond to the VCAA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The veteran and his attorney have been provided with a 
meaningful opportunity to participate effectively in the 
processing of this claim by VA. The veteran received 
appropriate and specific VCAA notice and was given the 
opportunity to respond.  

The veteran is obviously aware of what is required of him and 
of VA.  Moreover, his very able attorney is conversant with 
the nuances of the VCAA and of what is required of claimants 
in general.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records, 
private medical records and Social.  As was discussed above, 
the veteran has identified no additional pertinent evidence.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board acknowledges that in the August 2004 NOD the 
veteran's attorney asserted that a "retrospective" medical 
opinion was required to determine whether or not the veteran 
was unemployable due to his service-connected disability for 
the period between December 28, 1981 and April 19, 1995.  It 
appears that the attorney would have VA obtain a medical 
opinion on the chance that someone would opine that the 
veteran was unemployable due to service-connected 
disabilities sometime earlier than what the record now 
discloses.  However, as the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim." See Gobber v. 
Derwinski, 2 Vet.App. 470, 472 (1992);  see also Counts v. 
Brown, 6 Vet.App. 473, 478-79 (1994).  

The Board is aware of the recently argued case of Chotta v. 
Mansfield, 
No. 05-3204, in which a similar contention was mooted before 
the Court.  In the absence of any indication that a decision 
will be soon forthcoming in that case, and/or that such 
decision may be further appealed, the Board bases its 
decision on the cases cited above.  

The Board accordingly declines to remand this case for such 
an opinion.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his attorney have been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He declined the option of a personal hearing.

Factual background

The veteran served on active duty from February 1975 until 
February 1981.  At the time of his separation from service, 
in-service complaints of depression were noted with "no 
current problems, no meds." 

The veteran was hospitalized in August 1981, due at least in 
part, to his mental health symptoms and a suicidal gesture.  
An October 1981 VA treatment record indicated a diagnosis 
with depression with the primary psychological referral to 
substance abuse treatment group.  The veteran's substance 
abuse at that time was reported to be between three and eight 
double scotches a day and a 10 year history of marijuana use.  

As was discussed in the Introduction, a December 1981 RO 
decision (two decades later revised on the basis of CUE) 
denied the veteran's service connection claim.

There are no mental health treatment records between October 
1981 and July 1994.  
As has been discussed above the veteran has not identified 
any such records.  However, there are other indications of 
the veteran's mental state during this period.  Specifically, 
documentation indicating that he completed numerous courses 
of study between 1983 and 1987 with a bachelor's degree 
earned in 1987; a January 1987 marriage license; and a 
December 1992 record of private treatment for back pain, 
which evaluated the veteran's mental status as "alert, lucid 
and oriented".  

In June 30, 1994 the veteran filed a claim for Social 
Security (SSA) benefits.  
At that time, the veteran asserted that he became disabled 
and could no longer work as of December 31, 1992.  SSA 
benefits were granted.  The primary diagnosis was disorders 
of the back with mood disorder as a secondary diagnosis.  
  
In July 1994, the veteran submitted his request to reopen his 
previously denied claim.  A July 1994 private treatment 
record indicated that the veteran had had no additional 
suicide attempts or hospitalizations due to mental illness 
beyond those noted in 1981.  Additionally, at that time, the 
veteran did not take any medications for mental illness.  He 
was noted to have a marked flattened affect but was otherwise 
appropriate in his communication.  

An August 1994 mental health evaluation showed that the 
veteran earned a bachelors degree in 1987 and "had no 
difficulty studying, participated in overall college 
activities without any difficulties."  Additionally, the 
evidence indicates that the veteran remained employed until 
1992 and continued to participate in hobbies.  His verbal 
expression was deemed adequate.  Sleep disturbance was 
reported, feelings of hopeless and social isolation were 
reported.   Visual hallucinations, delusions and obsessive 
compulsive features were denied.  The examiner determined 
that although the veteran was depressed, his symptomatology 
was "not of such a nature that would incapacitate him and 
prevent him from being employable."  The examining 
psychiatrist determined that the veteran's mental health 
complaints were "moderate to mild."

On December 14, 1994 the veteran returned to active mental 
health counseling.  At that time he reported auditory and 
visual hallucinations, homicidal and suicidal ideations, 
constant feelings of hopeless and helplessness and the 
inability to hold a job.  A finding of poor relationship 
skills was included.  Depression with psychotic traits was 
the applied diagnosis.   

VA treatment records indicated that the veteran had been 
unemployed for the previous "1 1/2 - 2" years due to his 
post-service work-related back injury and resulting 
disability".  

As part of the intake process begun in December 1994 
objective testing was undertaken in January 1995, which 
showed that the veteran was "moderately to severely" 
depressed.  

In April 1995 the veteran submitted a letter to VA which 
indicated his belief that he had been 100 percent disabled 
due to mental illness since his separation from service in 
1981.    He advised that he began seeking ongoing mental 
health treatment in or about October 1994.  He further 
asserted that he was in receipt of SSA disability 
compensation due to mental illness.  

Pertinent law and regulations

Fenderson

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Schedular rating

The issue on appeal involves the initially assigned 
disability rating of 10 percent for his service-connected 
psychiatric condition.  The matter on appeal specifically 
includes a contention that the current 100 percent rating be 
assigned from February 28, 1981 to April 19, 1995. 

For the period between February 28, 1981 and April 19, 1995 
the criteria for rating psychoses were essentially unchanged.  
Effective at the time of service connection, up and until the 
assignment of the 100 percent disability rating April 19, 
1995, 38 C.F.R. § 4.132 provided for the following levels of 
disability for psychoses:

100 %  Active psychotic manifestation of such extent, 
severity, depth, persistence or bizarreness as to produce 
complete social inadaptability and industrial inadaptability.  

70 % With lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.

50 %  Considerable impairment of social and industrial 
adaptability.

30 %  Definite impairment of social and industrial 
adaptability. 

10 % Slight impairment of social and industrial adaptability.  

0%  Psychosis in full remission 

38 C.F.R. § 4.132 (1981).  

The rating criteria for psychosis found in 38 C.F.R. § 4.132 
remained unchanged through a subsequent change in the VA 
rating schedule in 1988.  See 38 C.F.R. 38 C.F.R. § 4.132 
(1988).  The rating criteria did not change until 1996, after 
the date of the assignment of the 100 percent disability 
rating.  Revised rating criteria may not be applied to any 
time period before the effective date of the change. 
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2002); VAOPGCPREC 3-2000 (April 10, 2000); Green v. Brown, 
10 Vet. App. 111, 117 (1997).  

To the extent that the veteran's attorney has commented on 
the applicable criteria it has been only to request that the 
pre-November 1996 criteria be applied.  
See the September 2005 Substantive Appeal.  

Accordingly, only the above criteria applies for the period 
under consideration for this appeal.    
 
Analysis

Service connection for the veteran's psychiatric disability 
has been granted effective February 28, 1981, the day after 
the veteran left military service, with a 10 percent 
disability rating assigned from that date until April 19, 
1995, when a 100 percent disability rating was assigned.  The 
RO fixed the April 19, 1995 date based upon a letter received 
from the veteran which indicated that he was seeking an 
increased disability rating due to an inability to work based 
upon his mental health symptomatology.  

The veteran has appealed the initially assigned disability 
rating of 10 percent, and seeks a 100 percent rating as of 
February 28, 1981.  For the reasons set out below, the Board 
grants in part the benefits sought on appeal.  Specifically, 
the Board finds that the 10 percent disability rating was 
warranted from February 28, 1981 until June 30, 1994, and 
thus that rating will be continued for that period; 
a 70 percent disability rating is warranted from June 30, 
1994 to December 14, 1994; and the 100 percent disability 
rating is assigned as of December 14, 1994 rather than April 
19, 1995.      
 
In the context of Fenderson, the question before the Board 
is: when, if at all, was it factually ascertainable prior to 
April 19, 1995 that the veteran met the criteria for a 
disability rating or ratings in excess of 10 percent?   See 
38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 
(1997).  The Board's discussion follows. 

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO for the period prior 
to November 1996, Diagnostic Code 9207 [major depression with 
psychotic features]. See 38 C.F.R. § 4.132, Diagnostic Code 
9207 (1981).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The veteran's mental health records show diagnoses of 
depression and schizoaffective disorders.  As shown in the 
December 1994 VA intake note, the veteran's overall mental 
health history presents depression with psychotic features.  
The Diagnostic Code assigned by the RO, 38 C.F.R. § 4.132 
Diagnostic Code 9207 (1981), takes into account a mental 
heath condition which includes depression and psychosis.  

After having carefully reviewed the medical evidence the 
Board has identified no other Diagnostic Code which is more 
appropriate.  Neither has the veteran nor has his attorney 
have contended otherwise.    

Thus, after review of the entire claims folder, the Board is 
of the opinion that the veteran's mental health disability is 
most appropriately rated under Diagnostic Code 9207 for the 
period here under consideration, the initial disability 
rating from February 28, 1981 through April 19, 1995.



Mittleider concerns

As noted in the Factual Background the veteran's mental 
health treatment records indicate overlay with non-service 
connected substance abuse.  

However, the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  The medical evidence of record does 
not do so.  Accordingly, the Board must attribute all of the 
veteran's complained of employment and social complaints to 
his service-connected mental health disability rather than to 
documented substance abuse.  

Schedular rating

As was discussed above, the veteran has appealed the 
assignment of a 10 percent disability rating for his service-
connected psychiatric disability from the date of service 
connection, February 28, 1981 to April 19, 1995, the date 
that VA received the veteran's written statement that the 
veteran's psychiatric condition had resulted in his inability 
to remain employed.  

As of the effective date of service connection, February 28, 
1981, there are of record certain contemporaneous records 
which describe the veteran's mental state.  
As was noted in the factual background section above, service 
medical records included a report of depressed mood during 
service, with no noted problems or need for medication at the 
time of his separation from service.  Notwithstanding the 
veteran's complaints, he was evidently able to complete his 
period of service in a satisfactory manner.   In August 1981 
and again in October 1981, shortly after leaving service and 
in the immediate wake of a divorce, the veteran sought mental 
health treatment.  In October 1981 his prognosis was fair and 
he was judged competent to handle VA funds.  The veteran did 
not follow-up after his October 1981 treatment contact, and 
as described above there is no objective medical evidence of 
mental health treatment or evaluations until July 1994.  

The veteran's attorney has asserted that "VA just guessed" 
about the veteran's condition from the period immediately 
after his separation from service until 1994 and that 
therefore a 100 percent disability rating should be assigned 
for the entire period.  See the August 2004 NOD, page 3.  
This argument in essence asks for a "guess" which is wholly 
in the veteran's favor.  The argument lacks merit.  

In any event, the Board believes that there is sufficient 
evidence to assign disability ratings per Fenderson.  There 
are significant sources of information about the veteran's 
condition contained within his claims file.  According to the 
veteran's SSA records, VA educational benefits records and 
other documents, the veteran evidently worked for many years 
during the period from 1981 to 1994 and also earned a 
bachelor's degree.  The August 1994 mental health evaluation 
specifically notes the veteran's self report that he had no 
problem with his studies.  In addition, a December 1992 
record of private treatment for back pain evaluated the 
veteran's mental status as "alert, lucid and oriented".  
Moreover, the SSA disability determination specifically noted 
that although the veteran suffered from a mental health 
disability beginning in 1981, he did not suffer a cessation 
of employment until 1992, and further that such inability to 
follow employment was predicated by a back injury.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim]

As noted above, the veteran and his attorney have been given 
ample opportunity to supplement the evidence of record.  No 
additional information has been forthcoming.  Presumably, and 
as suggested in the veteran's SSA records, this is because 
there was no treatment during this time.  The Board also 
points out that the veteran was not reticent in seek help in 
1981. It stands to reason that if the veteran's mental health 
symptomatology had constituted a significant problem, he 
would have followed up in 1981 and thereafter.   

The Board thus places great weight on probative value on the 
absence of relevant medical evidence for the period from 1981 
to 1994.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  Put another way, the Board finds that the record for 
this period is devoid of references to psychiatric problems 
for the simple reason that such problems were minimal.    

The Board hastens to add that it does not disbelieve that 
some psychiatric symptomatology may have been present from 
1981 onward, notwithstanding the lack of complaints or 
treatment for many years.  Clearly this was shown by the 
veteran's brief appearance for treatment in 1981 in the wake 
of his divorce and period of unemployment during that time.  
The August and October 1981 medical records unquestionably 
demonstrate mental problems, although a portion appears to 
have been due to substance abuse rather than an acquire 
psychiatric disability.  Even though the veteran did not seek 
follow-up care thereafter, it is reasonable to assume that 
his psychiatric problems did not completely disappear.  This 
is obviously the veteran's contention.  Therefore, it cannot 
be said that the disability was in full remission, calling 
for the assignment of a noncompensable rating.

The Board will also assume, in the absence of any specific 
evidence to the contrary, that the veteran's level of 
disability remained relatively unchanged throughout the 
period from 1981 to 1994.   Such assumption appears to be 
congruent with the overall sweep of the evidence, which 
includes a lengthy employment history, successful educational 
attainment as well as no evidence of any psychiatric 
treatment during that period.

With the above discussion in mind, the Board's inquiry turns 
to the disability ratings to be assigned per Fenderson. 

The currently assigned 10 percent rating reflects slight 
impairment of social and industrial adaptability under the 
pre-November 1996 schedular criteria.  This rating appears to 
be congruent with the evidence in the file, which shows, 
baccalaureate level education, marriage, and employment, as 
well as the only evaluation of the veteran's mental status as 
"alert, lucid and oriented"   

In order for a 30 percent rating to be applied, there must be 
"definite" social and industrial impairment.  

The Court has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term. See Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment which would lead to an award at the 30 percent 
level, can be quantified.  See Cox v. Brown, 6 Vet. App. 459, 
461 (1994).  In a precedent opinion dated November 9, 1993, 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  See O.G.C. Prec. 9-93 (Nov. 9, 
1993). VA, including the Board, is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. 
7104(c) (West 2002).

In this case, prior to July 1994, there is no evidence of 
impairment, socially or industrially, due to the psychiatric 
disability which was distinct, unambiguous, and moderately 
large in degree.  During this period, the veteran himself 
acknowledges that he was able to maintain a series of jobs 
and successfully complete college level schooling.  Although 
the veteran reports a history of divorce during this period, 
his social functioning was such that he had found another 
acceptable partner to marry three days after his divorce 
became final. Further, the August 1994 SSA mental status 
evaluation discloses that the veteran's 1987 marriage lasted 
7 years and produced a child.  The veteran was still clearly 
able to form and pursue relationships.    

Accordingly, definite impairment of social and industrial 
adaptability due to the service-connected psychiatric 
disability is not shown.  A 30 percent rating therefore 
cannot be assigned from February 28, 1981 until June 30, 
1994.  The more stringent criteria for 50 or 70 percent 
disability ratings are obviously not met during the period 
from February 28, 1981 until June 30, 1994.   The 10 percent 
disability rating will be continued for this period.  

The evidence of record shows that the veteran's mental status 
materially changed in 1994.  On June 30, 1994, the veteran 
had determined that due to the 1992 back injury and his 
deteriorating mental state he would no longer be able to 
pursue employment and he therefore applied for SSA disability 
compensation.  Shortly thereafter, he also determined that 
his mental state had become troubling enough to again merit 
treatment.  Both factors are significant changes from his 
condition prior to this time.  

Specifically, based on the evaluation records obtained in the 
immediate wake of the veteran's July 1994 SSA filing he was 
found to be suffering from moderate to severe depression at 
that time.  A July 1994 medical provider determined that the 
veteran exhibited a "markedly flattened affect".  An August 
1994 mental health evaluation indicated that his mental 
health symptoms were "not of such a nature that would 
incapacitate him and prevent him from being employable" and 
found that the veteran's overall impairment was moderate to 
mild but the need for active treatment was noted.  

Resolving all doubt in the veteran's favor, the Board finds 
that it is factually ascertainable as of the date of the 
veteran's filing for SSA benefits that he suffered from a 
severe impairment of social and industrial adaptability, such 
that a 
70 percent disability rating was warranted as of that date.  
A 100 percent disability rating, however, is not warranted as 
of that date.  The evidence, particularly the August 1994 
mental health evaluation does not support a finding of a 
complete impairment of social or industrial capacity as of 
that date.   Tellingly, the August 1994 examiner reported 
symptoms were "not of such a nature that would incapacitate 
him and prevent him from being employable".  In that regard, 
the veteran's disability was described as slight to moderate.  
There is no evidence to the contrary, aside from the implicit 
and unsupported contention on the veteran's part that he was 
100% disabled back to 1981.  

Accordingly, a 70 percent disability rating will be assigned 
from June 30, 1994.  

The next significant change in the veteran's condition 
occurred in December 1994.  As of December 14, 1994 the 
veteran returned to ongoing mental health treatment.  Based 
on the records pertaining to his intake for services in the 
period of December 1994 and January 1995, active psychotic 
manifestation of such extent, severity, depth, persistence or 
bizarreness as to produce complete social inadaptability and 
industrial inadaptability were shown.  As summarized in the 
Factual Background above, in December 1994 the veteran 
reported sensory disturbances and paranoia and was found to 
have "poor" abilities to relate to others.  

The December 1994 findings of active psychosis with altered 
perception are supported by the subsequent objective testing. 
Accordingly, the Board finds that it was known to VA prior to 
April 19, 1995 that the criteria for the assignment of a 100 
percent disability rating had been met.  Specifically, the 
Board finds that as of December 14, 1994 it was factually 
ascertainable that the criteria for a 100 percent disability 
rating had been met.  

In summary, the previously assigned 10 percent disability 
rating is continued from February 28, 1981 until June 30, 
1994; a 70 percent disability rating is warranted from June 
30, 1994 until December 14, 1994; and a 100 percent 
disability rating is warranted from December 14, 1994 onward.  
See Fenderson, supra.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).   According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).
After a careful review of the record, the Board has 
determined that the matter of an extraschedular rating has 
not been raised by the veteran or adjudicated by the RO.  In 
that regard the Board notes that the maximum disability 
rating has been assigned effective December 14, 1994.  For 
the period prior to December 14, 1994, the veteran and his 
attorney have not argued that an extraschedular evaluation is 
warranted, merely they have argued that the maximum schedular 
evaluation should be assigned.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  See also Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Conclusion

For reasons and bases expressed above, the Board concludes 
that a 10 percent disability rating is assigned as of 
February 28, 1981 until June 30, 1994.  This represents no 
change in the RO's decision.  Further, a 70 percent 
disability rating is assigned as of June 30, 1994, and a 100 
percent disability rating is assigned as of December 14, 
1994.  To that extent, the appeal is allowed.


ORDER

A 70 percent disability rating is warranted from June 30, 
1994; and a 
100 percent disability rating is warranted from December 14, 
1994 for the veteran's service-connected psychiatric 
disability.   The appeal is allowed to that extent. 



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


